                               Case 1:21-cv-01169-TCB                            Document 1-6                     Filed 03/23/21                      Page       1 of 2


     JS44    (Rev. 10/2020 NDGA)                                              CIVIL COVER SHEET
     The JS44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except   as   provided by
     local rules of court. This form is required for the use of the Clerk of Court for the purpose of initiating the civil docket record. (SEE INSTRUCTIONS
                                                                                                                                                              ATTACHED)

     I.     (a) PLAINTIFF(S)                                                                              DEFENDANT(S)
                L. LIN   WOOD, JR.                                                                   I    PAULA J.     FREDERICK,              et     al.,




          (b)   COUNTY OF RESIDENCE OF FIRST LISTED                                                      COUNTY OF RESIDENCE OF FIRST LISTED
                PLAINTIFF         Beaufort County, S.C.                                                  DEFENDANT
                                  (EXCEPT IN US. PLAINTIFF CASES)                                                       (IN U.S. PLAINTIFF CASES ONLY)

                                                                                                         NOTE: IN LAND CONDEMNATION CASES, IISE THE LOCATION OF THE TRACT OF LAND
                                                                                                         INVOLVED


       (c) ATTORNEYS (FIRM NAME, ADDRESS, TELEPHONE NUMBER, AND                                          ATTORNEYS               (IF KNOWN)
                                           E-MAIL   ADDRESS)

                Larry L. Crain
                5214     Maryland Way,          Suite 402
                Brentwood, TN 37027
                (615) 376-2600
                larry@ drain law.legal

    II. BASIS OF JURISDICTION                                                      III. CITIZENSHIP OF PRINCIPAL PARTIES
            (PLACE AN "X" IN ONE BOX ONLY)                                                (PLACE AN llX" IN ONE BOX FOR PLAINTIFF AND ONE BOX FOR DEFENDANT)
                                                                                                              (FOR DIVERSITY CASES ONLY)

                                                                                  PLF       DEF                                 PLF          DEF

    01      U.S. GOVERNMENT         1:13   FEDERAL   QUESTION                    El   I   El   1   CITIZEN OF THIS STATE       D      4         4      INCORPORATED OR PRINCIPAL
            PLAINTIFF                      (U.S. GOVERNMENT NOT A PARTY)                                                                               PLACE OF BUSINESS IN THIS STATE

    1:12,   U.S. GOVERNMENT         04     DIVERSITY                             02 1=12           CITIZEN OF ANOTHER    STATED       5     05         INCORPORATED AND PRINCIPAL
            DEFENDANT                      (INDICATE CITIZENSHIP OF PARTIES                                                                            PLACE OF BUSINESS IN ANOTHER STATE
                                            IN ITEM 111)
                                                                                 E3       03       CITIZEN OR SUBJECT OF A     0      6         6      FOREIGN NATION
                                                                                                   FOREIGN COUNTRY



    IV. ORIGIN                 (PLACE AN "X "IN ONE BOX ONLY)
                                                                                                          1-1 TRANSFERRED FROM
      01 ORIGINAL
         PROCEEDING
                    0             2 REMOVED FROM          3 REMANDED FROM      04 REINSTATED OR           L_I5 ANOTHER DISTRICT
                                                                                                                                          M MULTIDISTRICT ri APPEAL TO DISTRICT JUDGE
                                                                                                                                          Lj 6 LITIGATION 1_17 FROM MAGISTRATE JUDGE
                                                                                                                                                             -




                                   STATE COURT             APPELLATE COURT            REOPENED                   (Specify District)           TRANSFER                 JUDGMENT


             MULTIDISTRICT
      LIEI LITIGATION      -




             D(RECT FILE


    V. CAUSE OF ACTION                            (CITE THE US. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE                     -
                                                                                                                                                                      DO NOT CITE
                                                 JURISDICTIONAL STATUTES UNLESS DIVERSITY)


            42 U.S.C.      § 1983 for       redress of     deprivation of constitutional rights under                  the First and Fourteenth Amendments




    (IF COMPLEX, CHECK REASON BELOW)
       0 1.      Unusually large number of parties.                                 0 6.     Problems      locating or preserving evidence
       0 2.      Unusually large number of claims or defenses.                      0 7.     Pending parallel investigations          or   actions    by government.
             3. Factual issues     are   exceptionally complex                      0 8.     Multiple use of experts.
       0 4.      Greater than normal volume of evidence.                            D 9.     Need for      discovery outside    United States boundaries.
       Ll 5.     Extended      discovery period     is needed.                      01 O.    Existence of highly technical issues and               proof.


                                                                            CONTINUED ON REVERSE
'IT)12 OFFICE USE ONLY
                                           AMOUNT S
IRECEIPT*
    JUDGE
                                                                                          APPLYING 1FP                        MAG JUDGE       (IFP)
                                           MAG. JUDGE
'

                                                                                          NATURE OF SUIT                      CAUSE OF ACTION
                                                           (Referral)
                                 Case 1:21-cv-01169-TCB                                     Document 1-6                                Filed 03/23/21             Page                    2 of 2



VI. NATURE OF SUIT                                    (PLACE AN "X IN ONE BOX ONLY)
                                                                  '




CONTRACT           "0" MONTHS DISCOVERY TRACK
                   -
                                                                      CIVIL RIGHTS           -
                                                                                                 "4" MONTHS DISCOVERY TRACK                     SOCIAL SECURITY "0" MONTHS DISCOVERY
                                                                                                                                                                                  -




    1_,j     150 RECOVERY OF OVERPAYMENT &                                  i       440   C)THER CIVIL RIGHTS                                   TRACK
                  ENFORCEMENT OF JUDGMENT                                           441   VOTING                                                            861   HIA (1395ff)
    CI       152 RECOVERY OF DEFAULTED STUDENT                                      442 EMPLOYMENT                                                          862   BLACK LUNG (923)
                 LOANS (Excl. Veterans)                                             443 HOUSING ACCOMMODATIONS                                              863   DIWC (405(g))
    0 153 RECOVERY OF OVERPAYMENT OF                                                445 AMERICANS with DISABILITIES Employment      -

                                                                                                                                                            863   DIWW (405(g))
                   VETERANS BENEFITS                                                446 AMERICANS with DISABILITIES Other           -
                                                                                                                                                            864 SSW TITLE XVI
                                                                                    448 EDUCATION                                                           865 RSI   (405(g))
CONTRACT "4" MONTHS DISCOVERY TRACK
                   -




              10 INSURANCE                                                                                                                      FEDERAL TAX SUITS                          .4- MONTHS DISCOVERY
    N,
                                                                                                                                                                                       -




             120 MARINE                                               IMMIGRATION                -

                                                                                                     "0" MONTHS DISCOVERY TRACK                 'TRACK-
            130 MILLER                                                              462 NATURALIZATION APPLICATION                              ---Er
    0
             151 MEDICARE ACT
                                ACT,
             140 NEGOTIABLE INSTRUMENT                                              465 OTHER IMMIGRATION ACTIONS
                                                                                                                                                    E3
                                                                                                                                                           870 TAXES (U.S. Plaintiff or Defendant)
                                                                                                                                                           871 IRS THIRD PARTY 26 USC 7609
                                                                                                                                                                      -




            160 STOCKHOLDERSSUITS                                     PRISONER PETITIONS "0" MONTHS DISCOVERY
                                                                                                           -
                                                                                                                                                OTHER STATUTES                -
                                                                                                                                                                                      "4" MONTHS DISCOVERY
    L.      190 OTHER CONTRACT                                        TRACK                                                                     TRACK

    H195        CONTRACT PRODUCT LIABILITY
            196 FRANCHISE
                                                                             463 HABEAS CORPUS- Alien Detainee
                                                                                    510 MOTIONS TO VACATE SENTENCE
                                                                                                                                                           375 FALSE CLAIMS ACT
                                                                                                                                                           376 Qui Tam 31 USC 3729(a)
                                                                                    530 HABEAS CORPUS                                                      400 STATE REAPPORTIONMENT
REAL PROPERTY "e MONTHS DISCOVERY
                            -
                                                                                    535 HABEAS CORPUS DEATH PENALTY                                        430 BANKS AND BANKING
TRACK                                                                               540 MANDAMUS & OTHER                                                   450 COMMERCEICC RATES.ETC.
       210 IAND CONDEMNATION                                                        550 CIVIL RIGHTS Filed Pro se
                                                                                                               -
                                                                                                                                                           460 DEPORTATION
       220 FORECLOSURE                                                              555 PRISON CONDITION(S) Filed Pro sc   -
                                                                                                                                                           470 RACKETEER INFLUENCED AND CORRUPT
       230 RENT LEASE & EJECTMENT                                         0         560 CIVIL DETAINEE: CONDITIONS OF                                              ORGANIZATIONS
            240 TORTS TO LAND                                                             CONFINEMENT
            245 TORT PRODUCT LIABILITY
                                                                                                                                                    al     480 CONSUMER CREDIT
                                                                                                                                                    IUMI   485 TELEPHONE CONSUMER PROTECTION ACT
            290 ALL OTHER REAL PROPERTY                               PRISONER PETITIONS                   -
                                                                                                               "V MONTHS DISCOVERY                  El     490 CABLE/SATELLITE TV
                                                                      'MACK                                                                         El     890 OTHER STATUTORY ACTIONS
TORTS  PERSONAL INJURY
        -                               -
                                            "V MONTHS                 —171      550 CIVIL RIGHTS     by Counsel-
                                                                                                                   Filed                            0      891 AGRICULTURAL ACTS
DISCOVERY TRACK                                                                 555 PRISON CONDITION(S) Filed by Counsel
                                                                          1:3                                              -


                                                                                                                                                    al     893 ENVIRONMENTAL MATTERS
                  AIRPLANE                                                                                                                          al
    ,310 ASSAULT,
            315 AIRPLANE PRODUCT umnury
                                 LIBEL & SLANDER
                                                                      FORFEITURE:PENALTY "4" MONTHS DISCOVERY
                                                                      TRACK
                                                                                                               -


                                                                                                                                                    El
                                                                                                                                                           895 FREEDOM OF INFORMATION ACT 899
                                                                                                                                                           899 ADMINISTRATIVE PROCEDURES ACT:

    ,320    330 FEDERAL
            340 MARINE
                                EMPLOYERS' UABILITY                       El    625 DRUG RELATED SEIZURE OF PROPERTY
                                                                                     21 USC 881
                                                                                                                                                    0
                                                                                                                                                                  REVIEW OR APPEAL OF AGENCY DECISION
                                                                                                                                                           950 CONSTITUTIONALITY OF STATE              STATUTES

            345 MARINE PRODUCT LIABILITY                                        690 OTHER
                                                                          ID                                                                    OTHER STATUTES            -
                                                                                                                                                                                  "8" MONTHS DISCOVERY
            350 MOTOR VEHICLE
            355 MOTOR VEHICLE PRODUCT LIABILITY                       LABOR     -
                                                                                    "V MONTHS DISCOVERY TRACK
                                                                                                                                                TRACK
            360 OTHER PERSONAL INJURY
            362 PERSONAL INJURY         -
                                            MEDICAL
                                                                                710 FAIR LABOR STANDARDS ACT
                                                                                720 LABOR/MGMT. RELATIONS                                           9      410 ANTITRUST
                                                                                                                                                           850 SECURITIES; COMMODITIES: EXCHANGE
                  MALPRACTICE                                                   740 RAILWAY LABOR ACT
    0       363 PERSONAL INJURY         -
                                            PRODUCT LIABILITY                   751 FAMILY and MEDICAL LEAVE ACT                                OTHER STATUTES "0" MONTHS DISCOVERY
                                                                                                                                                                          -




    IZI     367 PERSONAL INJURY         -
                                            HEALTH CARE'                        790 OTHER LABOR LITIGATION                                      TRACK
                  PHARMACEUTICAL PRODUCT LIABILITY                              791 EMPL. RET. INC. SECURITY ACT
                                                                                                                                                    0      896    ARBITRATION
    ID 368 ASBESTOS PERSONAL INJURY PRODUCT                                                                                                                       (Confirm: Vacate: Order / Modify)
                  LIABILITY                                           PROPERTY IUGHTS "e MONTHS DISCOVERY
                                                                                                      -



                                                                      TRACK
TORTS PERSONAL PROPERTY
        -                                    -
                                                 "V MONTHS            —0 820 COPYRIGHTS
DISCOVERY TRACK                                                                                                                                 *
                                                                                                                                                    PLEASE NOTE DISCOVERY
   El
   0
            370
            371
                  OTHER FRAUD
                  TRUTH IN LENDING
                                                                          9 840 TRADEMARK
                                                                            880 DEFEND TRADE SECRETS ACT OF 2016 (DTSA)
                                                                                                                                                    TRACK FOR EACH CASE
   Di       380   OTHER PERSONAL PROPERTY DAMAGE
                                                                      PROPERTY RIGHTS                 -   "8" MONTHS DISCOVERY                      TYPE. SEE LOCAL RULE 26.3
   0        385   PROPERTY DAMAGE PRODUCT LIABILITY
                                                                      TRACK
BANKRUPTCY             -
                           "Cr MONTHS DISCOVERY TRACK                     0     830 PATENT

   ID 42APPEAL
        1       28 USC 158                                                p     835 PATENT-ABBREVIATED NEW DRUG
                                                                                    APPLICATIONS (ANDA) a/I: a                 -



   El 423 WITHDRAWAL 28 USC                  157
                                                                                          Hatch-Waxman         cases




VII.    REQUESTED IN COMPLAINT:
  0     CHECK IF CLASS ACTION UNDER F.R.Civ.P. 23                                     DEMAND $                                     75,500
JURY DEMAND                     o YES El         NO (CHECK YES ONLY IF DEMANDED IN COMPLAINT)


VIII. RELATED/REFILED                                      CASE(S) IF ANY
        JUDGE                                                                                             DOCKET NO.

CIVIL CASES ARE DEEMED RELATED IF THE PENDING CASE INVOLVES: (CHECK APPROPRIATE BOX)
   0 1. PROPERTY INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
   fl 2. SAME ISSUE OF FACT OR ARISES OUT OF THE SAME EVENT OR TRANSACTION INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
   El 3. VALIDITY OR INFRINGEMENT OF THE SAME PATENT, COPYRIGHT OR TRADEMARK INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
   El 4. APPEALS ARISING OUT OF THE SAME BANKRUPTCY CASE AND ANY CASE RELATED THERETO WHICH HAVE BEEN DECIDED BY THE SAME
         BANKRUPTCY JUDGE.
   El 5. REPETITIVE CASES FILED BY PRO SE LITIGANTS.
   fl 6. COMPANION OR RELATED CASE TO CASE(S) BEING SIMULTANEOUSLY FILED (INCLUDE ABBREVIATED STYLE OF OTHER CASE(S));



   ID 7.      EITHER%ME OR ALL OF THE PARTIES AND ISSUES IN THIS CASE WERE PREVIOUSLY INVOLVED IN CASE NO., WHICH WAS
              DISMISM. This case.,,0 IS 0 IS NOT (check one box) SUBSTANTIALLY THE SAME CASE.




                                                                                                      Meith Z3, Z
SIGNATURE OF JIXORNEY OF RECORD                                                                                                         DATE
